Citation Nr: 1756927	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was remanded by the Board for additional development in December 2014 and February 2017.  During the pendency of the appeal, a July 2017 rating decision granted service connection for scar, status post left knee laceration.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional remand is required.  The February 2017 remand found that the examination of record was inadequate because it did not address the Veteran's contention that the knee disability existed since service.  The remand instruction specifically stated that the examiner should consider the Veteran's contentions regarding symptoms during and since service.  The April 2017 examination report included a history in which the Veteran reported pain in the left knee on and off since service, but the Veteran's report of his symptoms was not discussed in the medical opinion.  The rationale was based on medical records, with no mention of the Veteran's competent lay statements.  An addendum opinion should be requested that discusses the lay statements in compliance with the February 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician who has not provided an opinion on this matter before.  After reviewing the claims file, the clinician is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disability (other than service-connected laceration scar) that was caused by or is otherwise related to service.  This opinion must address the Veteran's assertion that he has had pain in his knee since service, which he has treated with over-the-counter painkillers.  

Any opinion offered must be supported by a complete rationale.  The clinician is advised that the Veteran's service treatment records (STRs) contain notations of left knee muscle strain in October 1980 after falling on a curb, laceration of the left inferior patella in November 1983, and follow-up treatment in December 1983.  In February 1984, his separation examination indicated normal lower extremities, but the Veteran's report of medical history noted swollen or painful joints, and specified right knee pain.  The Veteran did not discuss his left knee in a January 2009 treatment note, and he was found to have normal range of motion in all joints and to ambulate with a steady gait.  The Veteran reported bilateral knee pain in July 2010, and complained of "pain in [both the] knees since last few months to tears" in October 2012.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




